Case 1:19-cv-00024-LG-RHW Document1 Filed 01/22/19 Page 1of8
U.S,D.C /S Clerk

   
   

SOUTHERN DISTRICT OF MISSISSIPPI

   

FILED
Sol E.Courl Street Suite 2.500
Torkson MS. 34201 hake

BY

 

DEPUTY

lacy ZA Le atw |
Re: Complaint hor violation of Civil Rights of the Bh 4/44

Amendment of Plgintit} jrerew Thomas ler H, Coleman, M,1D.0. C Ne. KS 1\b
in the aspect of Deliberat TndiPlerance +o bes Mechitar Necessities

by ¢ phrougl George County Reqincal Corree bional| Facility cbs Admimstrahin
Security ¢ Medica’ stab.

Eset New; Plaintitf, Thoms keith Colenan™ K5Tb brings bhe
Complaint abore menbioned +o this Henorable United States District
Court for Hee IAL Judicial District of the Soubherm Division.

PlainttR herein asserts aligetions egoinsh Ceorge County
[Leqinoa\ Correcthenal Fac \i by ( hence bork relerd bo as GCRCF)
ond it's Adminis bation , Security € Medical stall foc Fealure bo
provide necessary medical services in attordance with the 2th
c )t} Hy, Amendment bor Cruel and Unusual Punishment by
Deliberat Grdibberance. The medico\ assistance requested ly He
Plain tt herein, and vows refused be hint by (G.C.R.0.F) F
Hre stat thereof , has greaHy inkerhearecl with, disrupted and /or
aceatly limited the Plainh tt. physical ability bor Employment, and/or
bo maintain his normal Quai y ob lite Now ad in the habe, QS
dene 40 before these violubions eceured. a

Plain) here-in i5 cuking Por Actual § Punitive Monitery
Dameges 05 Set Lect herein and con Give Foc} uel Support thu: fo
For Less of Moni tory SeHelnen, Future Medical Assistance andl
Compansodiony hor ee Aah disability,
Case 1:19-cv-00024-LG-RHW Document1 Filed 01/22/19 Page 2 of 8

Plain tt: Themes Ket Colemoun JA Dv.e no. [KSUY
Contra MS. Correctrora\ Faes)ity
PO Box 28550

Feorl MS. 34208

Debendants 3 TT Nn He Service ol (George County 8B her, t be Deporerent
ard for Ceorge County Req inoal Corr ec honal Facility,

Defendon} No. |. Ket Haverd

Solo title Shers¥t of Coorge County /. Lutedol Ms.
Shield Ado. Li/k |

Employer George Counly Sperith's OPMce
Address 265 Cox Set

Lucedole 1. 39452. |
Complaint against / Irdhviohal officiel Capa uly

Dehendont Vo. 1. Bobby Fairley

Joh Lble Warden of (6.0.R.C.F )

Shield wo. U/ Ik

Employer Ceorge County Reg incol Correchiona ) Faeility
Address 154 Trdustrial Pork Rd.

Lucedale 195. 34452
Com plain} egainet / Lrdividee\ © Ocal tapati}y

Debendant Ne. 3, John Meran

Job +He Cphon of COCRLF)

Slield = wo. U/k

Euployer Crore (oualy Reai nces\ Corpeetional Fats ity
Address 154 Tadustrial Park

Lucedole MS. 39462.
Complaint against J Trchivichal © ofhieyal caparty
Defendant fi2@e 1:19-cbloo024-L¢-RFennoo Of SFiled 01/22/19 Page 3of8

Job title Administra: we Assishard ob CGCR CF)

Shield hia. U/ Id |
Employer George County Reqincal Conpet tional] foes)
Add ress 164 Industial Pork (ad.

luredole M5. ZA45Z.

Comp\punt against / Thdividual ED Micial capocity

Defendant wo. 5. Derrick Eubonks

Tob dite Head R.M Crurse) of CORLL)

ShielA poo. U/K |
Employer Ceome Cady eq: nco\ Corr ee tiorol Facil
Address }54 Inous\ial Pork Pd.

Lucedse 5. 344S2
Complain Copinst / Lravidual § oNicial Cont by

Delendon} yo. b. Me Chrishy Clost name un-krosn)

Tao tHe Assisting murse oP(U.0.20.F )

Shield foo. u/K :

© ployer Coone bun Kv egincol ir ee hoval Fotibly
Address ISY Tprdusirie) fack Ud.

Lucedole M5. 34452
complaint against / Zndividival ? obcia) eapocily

Basis of Jurisdickon
(A) under 12 0.8.03 1983 Plrinkift Thowos keh blanan * ksi
request be brine, claim against, S4ate or Loca) officials Co 1483 clin)
(8) Plank? contends Hrot his ath 6 14d Anend ments pusuont to
the Consttabion of Hye Uniked bhates of Americe, Loh ere violated
by ond Yhough the State ond leral officials of Ceorge leunty /
(CD) w/fA
. ‘ Case 1:19-cv-00024-LG-RHW Document1 Filed 01/22/19 Page 4of8
(D) The following dePendonts acted in collaboration funder the tcor

of State or Lecal Lav by violating the Plein EPs tight to Medica |
Treataent necessary to his well being ; Sheik ® Keith Haverd, loarden -
Bobby Fairly, Caption, Jeon Horan, Administolve Assistant, Terry Rodgers,
Head RM Cruse) Derrick Eubanks # Assisbing Murse, /15. Christy, (Lost
name un-keon). Head RM Course) Derrick Eubenks édoded bo me "The
3f+uo\ior hos te be handled by way of Chain of boamond "
Tbe plain iff request Loe pedical assistance woos addressecl by
dre Kanecl Delendants bere: I Qctording bo Heir fark Hyvough
Hass Chain o} Command.
( Pisner Status )
: Ploinbt 15 G Canvicled ¢ sen anced shate prisonet 7 also Q
re bic\ detainee orsaiting friol on pending charges.
| (Slokenent of Claim )
Relevant Events Cad Plainb EP Pej) Prom GO tool Lop ot his place
of employment en Febuary 13 ZOll Hvough Yo Poult of his or ld
His aupleyer obs Advonted. Franing Materials Ine 2 wos subtont
lo Yates Caetruction Inc. to build substidised ovsing Units
in Loovelard MS. / Plavitl hired Brenal Injury Alernt/
Tomes K. Lotzel o} Loelze| Law hi, /oca} eal at 1701 L4 Hh, Ov.
Bul? Park 45. 39507. Plain )} Los relerd by his Avorney he
Or\heped Dh Lewy Leis oh Beinville Or frepedics Iocated ok
1720 Medical Fark th. Bilion WS. 3953, in He Sane mon ol
Febuor 4 Zo. for O Froclure to his bef} Talus, fu broken enkles,
& fractures to his right, Lad, 3rd § Yh metatersal bones iin his
righ boot:
(B) on April 17,2017 Plaintif P wos arrestech by boorge Coury
Sherif Ps Der: on aligations of kitking a deer be O home open
toth j ntent tp k idrop Oy ettu pont of Haat heme.
Case 1:19-cv-00024-LG-RHW Document1 Filed 01/22/19 Page 5of8

PlointiD? woe placed in phe eustodly ob (6O.CRCF) wih oa hdd
ber probation violation 40 he Lous unable le bond.
Cc) Erack dode ¢ dime oF on-set Feb. 13,201 / 9.30 a.m
(OD) Under lying Facts - Plain Pl Pell 27 #E to the ground breaking
multipal bones in both beet € legs. He ws0s hold by his Super wiser
Ter? mekisic to pork work on the reok in the rain, / Softy porsone|
of Votes Const, , “hy ees, cf ofber subtenbathed eomponies & C-0 -
toorkers of the phir ft wos al) lit hness ho be Ll , |
Tp ores
Plain kM WS placed in Costs bor ahve minjioned nuries und) he las
oble he bore votignt Orn bus hvcer extremidies. He obs oer ordered tp
Short rehobilitatinn sessions toith Encore Pebab tender of Poorge bo,
The sessio7s caused severe poin fo plaintik Py WED eree, he infoonal
his orthopedic # wos refered Por an MRI sun af Beinville ALL
center in Cedar Lake /Bilo’ AS... This stan rivealed a severe hens
to dhe phintifl's ALL in the lel hace Ploindid? vox san by bis
Orvhepedit, 4-17-2011 ushere he v05 fo retieve orders Br Surgery
bor Mois injury but wos debyad due fo wbeehin Yal- bod seh ir
the Jee lef leg. Main Int vas ordered te Shep rebod sessions avd
Loti ploced 11 BW isclation heo} lor He f hp ot Dinh if Lws sep
fer re-oppein}ment on 5°2|-2011, beg auvested en 4-27-2017
Painhi ly boned Heal CV vourse) Derrick Luberks (O.0R0— shh
vedital of this suction. Planks} 0s not rovsperted For ary
hucther treatments by Ais Drbrepeait Dr
CKelieh Regyiested )

Becouse COCLC-F) repeoted ly ignored doeumontahion Lom tre plointth2
Avtorne , Senior Claws ogunt of Anke) Ips. & Dr Henry Ltis ho fravspert
slainkf bo set opponinents, 05 i+ woos necessary treatmtpt $B. RCE)
Foulure to comply, Plain } Report bully Reguest Por Athual Dypnapes
Case 1:19-cv-00024-LG-RHW Document1 Filed 01/22/19 Page 6 of 8

The $uM of Ohe-Hundted ond Fifty Tousond Dollars. Basis hs
His request 15, that is Hae ger the plain BPs Personal Injury
Attorney appraised hig injuries © huture dlisobiVies tp be ohh.
Berause ob missed medical obliga Lions, due bb He peg leqance ob
CBORCEs) oehl # Boome Couvity SheritP's Dip. Aplorrey Jett Ao Pet
fr Anke Insurawce. clelined settelent.
Aain fi } f Respecttully Peguest br punitive Ha109 65 the SUA of
One-Hundeed Million dollars Pron Eoch waned Delendan} hete-in
WV) Iie nel raped ‘obi ‘pel. fe rene fr i ,
and will in uiwe arearly effect the planptt's guolr
life. aM eke! Respect Ball Peayesh All sal a hirdonls "be
repromanded fr mixConduct £ revel ow fur ofbia Caporety 05
they hove Pwen icrespocioble Jo tare for tenbined Hypa beings.
Edoustion ob Muivisholive Remedies Aduinishahive Hotere
(AD Plein}; PP clei does OF S2 fom being Conbined in the Leane (0.
Regineal joi. | |
(8) (C.02CF) does hove ¢ Opjevonnce proteolure in plate
(¢) This apievonee procedure did) cover heal op aco! Assispante.
(CD) Plointif p did fllac apieuwnce protedlare ws set bel by (60 CLA)
inmate hod beck. |
CE) PlointibP Bled oyieonce al (2.0 ere)
(2) Plain}; ht Claimed penile a HAedeal hen Lent,
(3) Depesision a VUANCE LOS Loocdlen Pc, Fairly brining be
Form ho Yu Vain i} pifsoraly e inking Dain ‘M a The is5uUt pas
beer addressed the best i#'5 ovine to be ond iF the planpibh Latinuds
Fo pirsue the issue, Worclen Fairley poulol personaly 9e fo
plain hi being plecec) in Sel; hory reonlnernen where if able Onin 2
Yu phinht? toudf ofl) wore re loorden weub) wake sure Hat phinhift
revived no materials fe do x with. Any huchher relate fo pis
Modder would le Haroon Ww We dosh by his sta p p
Heach £7 Crurse) Derrick Evabenks respond ecl by S0yYW"g “ The fowks
i”) ComMewel Seu Hyere '5 No Meaney W poe jouls huthpe} hr your
Surgery | | 7
(+) ) ‘aber bring ton booted) in Pris “tenner by Lowden Pell Farley
Povintifl Made No attept br opecil oul of pear of [ aliapion by
Seturity stall Aber re-Commiteint b MADOC the Aint: }P
hok stps te oblain 25 much knowledge perhairing fo his Rinhls
ond le gather as much Fachwa) evdlence Hof he teull jp ave
| supper + to this chaien. Pein pf LYS ih bored he vould hove fe
obtain a Court onder te cxceess any in headin releinedl by LL RLF
but a assured " That vould np be uth)”
(F) | |
CG) Plain\s}] hure-in is laymen é A pouper He had ro kradedye cf
aha} else de do te exhaust piu Administrabie Hotes. Ht :
dcouments oblocled ove He only docustenfs He phainps}P 10s able
tp relieve . These doouments Loere presepteal hb the FECAL i
OfRicials te supeerh his ropuest of syecessory médjtal freafessny:
( fejieus Lows suit ) |

Ther € kt No Sole or fecloral howe Ps Ela) b Hy plain ft 4
Knodedge Hot vod bee dun hom Pus thurs foley

CerliPote of Closing
Under Feoleral rule of Civil Potedure 11, by signing pelo I carhiky
lo Me bah of my hroaleche , i bemahion Dnt bel-ef fp ais thir (1)
ig rok being presenped for oc impropel purpose such evs bo hoross, couse
Un “necessary cheloy or poedlessly increose fhe Cost of I igabion , C2)
iS Supported la, existing lave or by ponbrivelous ovqumen? fly
extending , medi ying, of ev eoing 2xishing law; (3) the Pothual
tontentions have evidenbiory suyppart Cr, if spatibically 3D rlenphyed
Case ne. tvidlenbocy Document 1, Filed 01/22/19 Page,8 of 8

vil) Mike ly howe. evidlen iy suppert oMer CO red sor able cpper buaity
for pucther inveshiggtion or diseovery} ond (4) the tomplaink ofber-
Wise ComplitS oth Vee requirmeals of rule II

Ton a porty vf out an AHorney oncl I agree do provide
Hoe Clerks Office vip ony tharyts be wy address vohere cose
relabed popes lan be served) upon Me. L undyrs lund Hat My
bo |ure he keep a Ouran} address Orn pie Lop Lhe bfarks

ofPice MDY result ip Hu O\is nisseu) ol my lage
Date cb signing y Toruory H, 2019

Siqnodure op H lain dt p : Ty. F2—

. Printed P Pla; yk. by}
tien CD $e Pith Theres Chvttr

/

Prison address PD Box 33656
foe) M$.341 03
